Citation Nr: 0701115	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for post-operative residuals, laceration nerve 
implant median right wrist associated sensory and motor 
residuals of thumb and fingers.  

2.  Entitlement to a compensable disability rating for scar 
of the left lower leg, post-operative repair, donor site, for 
the period of time prior to September 26, 2005.

3.  Entitlement to a disability rating greater than 10 
percent for scar of the left lower leg, post-operative 
repair, donor site, for the period of time beginning 
September 26, 2005.

4.  Entitlement to a compensable disability rating for scar 
of the right wrist, post-operative repair of tendons, for the 
period of time prior to September 26, 2005.

5.  Entitlement to a disability rating greater than 10 
percent for scar of the right wrist, post-operative repair of 
tendons, for the period of time beginning September 26, 2005.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which, which continued a 20 
percent disability rating for the right wrist median nerve 
and non-compensable evaluations for scars on the left lower 
leg and right wrist.  By rating decision dated in October 
2005, the RO increased the veteran's disability ratings for 
each scar from 0 percent to 10 percent with an effective date 
of September 26, 2005, the date of the most recent VA 
examination.  However, the veteran's appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran testified before the undersigned at a Travel 
Board hearing in April 2006.  A transcript of this hearing is 
associated with the claims folder.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's right wrist median nerve disorder is 
manifested primarily by subjective complaints of weakness, 
stiffness, and numbness and objective findings of slight 
decreased range of motion. It is not productive of more than 
moderate incomplete medial nerve paralysis.

3. Prior to September 26, 2005, the veteran's left leg scar 
was manifested by tenderness on palpation and objective 
findings of well-healed scars measuring 34 centimeters (cm) 
and 5 to 10 cm long.  

4.  Beginning September 26, 2005, the veteran's left leg scar 
is manifested by subjective complaints of pain and tenderness 
on palpation and objective findings of a well-healed scar 
measuring 0.5 x 34 centimeters (cm).  

5.  Prior to and beginning September 26, 2005, the veteran's 
right wrist scar is manifested by subjective complaints of 
pain and tenderness on palpation and objective findings of a 
well-healed scar measuring 0.5 x 17 cm.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent disability rating for post-operative residuals, 
laceration nerve implant median right wrist associated 
sensory and motor residuals of thumb and fingers have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515 (2006).

2. The criteria for a compensable disability rating for the 
veteran's scar, left lower leg, post-operative, repair donor 
site, for the period of time prior to September 26, 2005, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 7804-7802 (2006).

3. The criteria for a disability rating greater than 10 
percent for the veteran's scar, left lower leg, post-
operative, repair donor site, for the period of time 
beginning September 26, 2005, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 7804-7802 (2006).

4. The criteria for a 10 percent disability rating for the 
veteran's scar, right wrist, post-operative, repair of 
tendons, for the period of time prior to September 26, 2005, 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 7804-7802 (2006).

5.  The criteria for a disability rating greater than 10 
percent for the veteran's scar, right wrist, post-operative, 
repair of tendons have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 7804-7802 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right median 
nerve, left lower leg scar, and right wrist scar disorders 
are more disabling than currently evaluated.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in January 2004.  This letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically, the January 2004 
letter contained the requirements for obtaining an increased 
rating in a section entitled "What Must the Evidence Show to 
Establish Entitlement to the Benefit You Want?".  This 
letter also notified the veteran of VA's duty to assist in 
obtaining evidence for the claim and informed the veteran 
that an examination would be scheduled if it was necessary to 
make a decision on the claim.  
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The January 2004 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  Specifically, the letter 
requested that the veteran send any and all private medical 
records, VA treatment records, and/or statements from the 
veteran regarding the severity of his disorders.      

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for increased 
ratings of the right median nerve and left lower leg scar, 
any question as to the appropriate effective dates to be 
assigned for these disabilities are rendered moot.  Also, as 
the Board has awarded the veteran a 10 percent rating for his 
right wrist scar from the earliest date possible, the date of 
the claim, any question as to the appropriate effective dates 
to be assigned for this disability are also rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for an increased rating, 
the duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA treatment records, and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159, and the Board will proceed with an analysis 
of this appeal.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  Conditions which are not 
specifically listed in the rating schedule may be rated by 
analogy to other conditions. 38 C.F.R. § 4.20 (2005).

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
issued a rating decision in March 2004 which continued 
noncompensable ratings for the veteran's left lower leg and 
right wrist scars.  The veteran appealed the noncompensable 
rating assigned.  Subsequently, by rating decision dated in 
October 2005 the RO granted 10 percent evaluations for each 
scar.  Hence, the issue of the proper evaluation to be 
assigned the veteran's scars from the date of the claim is 
now before the Board, pursuant to the Court's holding in 
Fenderson.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Relevant History

A brief history of this claim is as follows.  During service 
in August 1977 the veteran slipped and fell outside the mess 
hall while he was taking out some trash.  He lacerated his 
right wrist volar surface in the area of the median nerve.  
He was treated at the U.S. Army Hospital Nuernberg, Germany, 
with suturing of the laceration, but no attempt was made to 
suture the nerve.  He returned to duty but complained of the 
inability to feel his right thumb, index, and long fingers.  

In April 1980 the veteran underwent surgery where he had 
resection of painful neuroma.  An intrafasciular graft, 
utilizing his left sural nerve to his median nerve, five 
cables, and an extensor indicis proprius opponensplasty was 
performed.  The operative report noted that the veteran was 
left-hand dominant.  The veteran was referred to the Physical 
Evaluation Board for an evaluation as to whether the veteran 
was fit to continue his service.  In July 1980 the veteran 
was found unfit to continue on active duty.  This report 
shows that the veteran is right-hand dominant.   Thereafter, 
the veteran was discharged in August 1980.    

Immediately after service, in September 1980, the veteran 
filed a claim for service connection for residuals of 
laceration to the right median nerve.  He was afforded a VA 
examination in May 1981 and at this examination the veteran 
reported that he was left-hand dominant.  By rating decision 
dated in August 1981, the RO granted service connection for 
residuals, laceration, nerve transplant, right wrist (minor) 
and assigned a 20 percent disability rating.  The RO also 
granted service connection for a scar of the left lower leg 
(donor site), a scar of the left forearm and wrist (major), 
and a scar of the right wrist, tendons.  Each of these scars 
was assigned a non-compensable disability rating.    

        1.  Right wrist median nerve disorder

The veteran's right wrist median nerve disorder is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515.  Pursuant to DC 8515, a 10 percent 
rating is appropriate for both the major and minor hand when 
there is mild incomplete paralysis of the median nerve.  For 
moderate incomplete paralysis, a 30 percent rating is 
assigned for the major hand and a 20 percent rating is 
assigned for the minor hand.  For severe incomplete 
paralysis, a 50 percent rating is assigned for the major hand 
and a 40 percent rating is assigned for the minor hand.  A 70 
percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.  Complete 
paralysis of the minor hand  is rated as 50 percent 
disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation.  38 C.F.R. § 4.71, Plate I.  

Evidence relevant to the current level of severity of the 
veteran's right wrist median nerve injury includes the report 
of a VA examination conducted in April 2004.  During this 
examination the veteran complained of current pain and 
intermittent numbness.  The veteran also described himself as 
being ambidextrous but having to adapt his writing skills to 
the left hand.  He also stated that he clutches in his car 
with his left hand, rather than the right hand, which is 
"awkward."  Physical examination of the right wrist 
revealed palmar flexion to 80 degrees and dorsiflexion to 50 
degrees, both with pain.  The veteran was unable to perform 
radial deviation actively, he tended to rotate his wrist 
repetitively, but passive deviation was limited to 5 to 7 
degrees before the veteran pulled away.  Ulnar deviation was 
limited to 25 degrees, active and passive.  The examiner 
noted guarding and stated that the veteran would pull his 
hands away on examination.  The veteran reported that he was 
fearful of pain and also stated that he "struck his last 
examiner."  Therefore, a nurse was called in and was present 
during the examination.    

Physical examination of the fingers revealed numbness of the 
middle fingers and some functional loss associated with the 
right thumb, middle finger, and index finger.  There was 
decreased strength of the fingers and sensory neuropathy of 
the right hand, thumb, index finger, middle finger, and 
wrist.  The examiner reported that there was no opposition of 
the thumb.  There was decreased strength and decreased 
sensation, but there was no atrophy and no severe paralysis. 

The veteran was afforded a second VA examination in September 
2005.  At the time of this examination the veteran reported 
that his thumb does not bend, and that he experiences a 
shocking sensation down his right hand and arm.  He reported 
that he has to wear a brace on his right hand and arm.  He 
stated that his right wrist disorder is worse in cold weather 
and that he is unable to close his fourth and fifth digits 
when carrying objects.  There was no indication of paralysis 
but the veteran complained of weakness, tremors, and 
stiffness in the right hand and thumb.  He also complained of 
numbness, paresthesias, and pain in the right hand and wrist.  
As above, the veteran complained of impaired coordination and 
the inability to lift objects.  

Physical examination revealed no motor impairment and no 
muscle atrophy.  With regard to sensory function, the 
examiner noted that the veteran would jerk his arm away 
during testing or even if it appeared that the examiner was 
about to touch him, which may limit the examination findings.  
The examiner noted that there were no tremors, tics, or other 
abnormal movements and that there was no abnormal plantar 
reflex.  While the function of the veteran's wrist was 
affected by his disorder his gait and balance were normal and 
there were no residuals of a benign or malignant neoplasm of 
a nerve.  The veteran's range of motion of the right wrist 
was reportedly 0 to 80 degrees palmar flexion, 0 to 50 
degrees dorsiflexion, both with pain at extremes.  He was 
unable to bend his thumb on active and passive range of 
motion but there is passive movement of the thumb DIP to 20 
degrees with pain.  

In summary, the examiner noted that the veteran's disability 
mildly to moderately impacted the veteran's occupational 
activities with regard to decreased manual dexterity, 
problems with lifting and carrying, and decreased strength.

Also of record are VA outpatient treatment records dated from 
February 2002 to July 2005.  These records primarily show 
treatment for various non service-connected disabilities.  

Given the evidence of record, the Board finds that a 
disability rating in excess of 20 percent for the veteran's 
right wrist median nerve disorder is not warranted.  As was 
stated earlier, the next higher rating of 40 percent under DC 
8515 requires evidence of severe impairment of the minor 
extremity.  As above, the September 2005 examiner 
characterized the veteran's right median nerve disability to 
be of mild to moderate impairment.  Also, the September 2005 
examiner noted normal muscle strength; no motor impairment; 
normal sensation to light touch; no paralysis, no presence of 
tremors, tics, or any abnormal movements; and only slight 
decreased range of motion in dorsiflexion (50 degrees).  
Also, while the July 1980 service record reports that that 
the veteran is right-hand dominant, and the April 2004 VA 
examination indicates that the veteran is ambidextrous, most 
of the evidence in the folder shows that the veteran is left-
hand dominant.  Indeed, the May 1981 VA examination noted 
that he was left-hand dominant and service connection was 
established at that time for a disability of the minor 
extremity, which has been unchallenged over the ensuing 
years.  Furthermore, the veteran has never argued that he is 
right-hand dominant.  As it is not shown that the veteran is 
left-hand dominant, entitlement to an increased rating of 30 
percent rating, under DC 8515 for moderate impairment of a 
major extremity, is not for assignment. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate injuries to the median nerve, consideration of 
other diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 20 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected right wrist median nerve injury in this 
case does not more nearly approximate the next higher rating.  

2.	Scars

In this case, the RO initially evaluated the veteran's scars 
of the left lower leg and right wrist as noncompensably 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7805 (1983).  Prior to the filing of this last claim, 
effective August 30, 2002, the criteria for rating skin 
disabilities, which include scars evaluated under DC 7805, 
were amended.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
veteran requested an increased rating for his service-
connected scars in January 2003 and by rating decision dated 
in October 2005 his disability ratings were increased to 10 
percent disabling for both the left leg and right wrist 
pursuant to 38 C.F.R. § 4.118, DC 7805 (2006).  

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under DCs 7801 to 7805.  Under DC 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 
7801 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, DC 7801, Note (1), (2) (2006).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)  38 C.F.R. § 4.118, DC 
7804, Note (1), (2) (2006).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804 (2006).

As above, the Board notes that while the veteran's service-
connected scars were initially assigned a noncompensable 
evaluation in the March 2004 rating decision on appeal, the 
veteran was subsequently granted 10 percent evaluations for 
each scar in an October 2005 rating decision.  Thus there are 
two periods of time at issue here: from December 17, 2003 to 
September 26, 2005, when the veteran's scars were evaluated 
as noncompensably disabling; and from September 26, 2005 to 
the present, while the veteran's scars were evaluated as each 
10 percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time periods, pursuant to 
the Court's holding in Fenderson.

a.	Scar, left lower leg prior to September 26, 2005

Evidence relevant to the level of severity of the veteran's 
scar of the lower left leg prior to September 26, 2005 
includes the report of a VA examination conducted in April 
2004.  During this examination the veteran complained of cold 
sensitivity of his left leg and a feeling of tingling of his 
left ankle.  Upon physical examination the examiner described 
a zigzag 34 cm scar on the left leg and a distal scar (5 to 
10 cm) at the lateral malleolus.  The scar was a couple of 
millimeters at widest width.  The veteran denied pain in the 
scar and the examiner noted that the left leg scars were 
movable without deep adherence to underlying tissue.  There 
was no scaliness, atrophic or irregularity of the skin and 
the scar was stable and neither elevated or depressed.  

	b.  Scar, left lower leg beginning September 26, 2005

Evidence relevant to the current level of severity of the 
veteran's scar of the lower left leg beginning September 26, 
2005 includes the report of a VA examination conducted in 
September 2005.  Upon physical examination at that time the 
examiner noted a 0.5 x 34 cm zigzag scar of the left lower 
leg.  It was noted to be painful with no skin breakdown.  The 
scar was tender on palpation with no inflammation, elevation, 
skin ulceration, and breakdown.  There was also no keloid 
formation, depression, adherence to underlying tissue, or 
abnormal texture.  There was no induration or inflexibility 
and no underlying tissue loss.  The scar was normal in color 
and did not result in disfigurement of the head, face, or 
neck.  The diagnosis was scar, left lower leg, post-operative 
donor site.

	c.  Scar, right wrist prior to September 26, 2005

Evidence relevant to the level of severity of the veteran's 
right wrist scar prior to September 26, 2005 includes the 
report of a VA examination conducted in April 2004.  Upon 
physical examination the examiner described a zig-zagged 17 
cm scar from the right forearm to right wrist.  The scar was 
a couple of millimeters at widest width.  The veteran 
complained of pain in the right wrist.  He also stated that 
when he lightly touches his scar the pain radiates to his 
right hand.  He was unable to cooperate with the examination 
due to remarkable guarding.  The examiner noted that the 
right wrist scar was easily movable.  There was a 2 cm x 2cm 
raised non-inflamed oval tumor at the anterior wrist and the 
veteran pulled away from spongy palpation due to apprehension 
of pain.  There was no scaliness, atrophic or irregularity of 
the skin and the scar was stable.  The right wrist scar was 
elevated at around 2 cm x 2 cm with no erythema.  

	d.  Scar, right wrist beginning September 26, 2005

Evidence relevant to the level of severity of the veteran's 
right wrist scar beginning September 26, 2005 includes the 
report of a VA examination conducted in September 2005.  Upon 
physical examination at that time the examiner noted a 0.5 x 
17 cm scar overlying the right wrist.  It was noted to be 
painful with no skin breakdown.  The scar was tender on 
palpation with no inflammation, elevation, skin ulceration, 
and breakdown.  There was also no keloid formation, 
depression, adherence to underlying tissue, or abnormal 
texture.  There was no induration or inflexibility and no 
underlying tissue loss.  The scar was normal in color and did 
not result in disfigurement of the head, face, or neck.  The 
diagnosis was scar, right wrist, symptomatic.   

Also of record are VA outpatient treatment records dated from 
February 2002 to July 2005.  These records primarily show 
treatment for various non service-connected disabilities.  

As to the evaluation of right wrist scar for the period of 
time prior to September 26, 2005, the Board finds that the 
evidence of record substantiates a 10 percent evaluation.  
During the April 2004 VA examination the examiner noted that 
the veteran complained of pain in his right wrist scar.  As 
above, a 10 percent evaluation is warranted under DC 7804 
when there is evidence of a painful scar.  Since the veteran 
complained of a painful right wrist scar during the April 
2004 VA examination, the Board concludes that the veteran's 
right wrist scar was productive of impairment warranting the 
higher evaluation of 10 percent under DC 7804 prior to 
September 26, 2005.

As to the evaluations of the left lower leg scar and the 
right wrist scar for any time period, the Board concludes 
that the criteria for a disability rating greater than 10 
percent for each of the veteran's scars have not been met.  
An increased evaluation under DC 7801 or 7802 is not 
warranted as the veteran's scar area does not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is painful.  The maximum 
disability rating under DC 7804 is 10 percent, which is the 
same rating that the veteran is already receiving, therefore 
the veteran cannot receive a higher rating under DC 7804.  
Finally, as to DC 7805, the Board notes that the veteran has 
been assigned a separate disability evaluation for the 
resulting residuals of the right wrist median nerve.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, other than of the head, face or neck, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against disability ratings of greater than 10 
percent for the veteran's left lower leg and right wrist 
scars.  38 C.F.R. § 4.3.

The Board notes that there is no evidence of record that the 
veteran's service-connected disorders cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for rating disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disorders.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

(	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating greater than 20 percent for post-
operative residuals, laceration nerve implant median right 
wrist associated sensory and motor residuals of thumb and 
fingers is denied.  

A compensable disability rating for scar of the left lower 
leg, post-operative repair, donor site for the period of time 
prior to September 26, 2005 is denied.

A disability rating greater than 10 percent for scar of the 
left lower leg, post-operative repair, donor site for the 
period of time beginning September 26, 2005 is denied.

A disability rating of 10 percent for scar of the right 
wrist, post-operative repair of tendons is granted from 
December 17, 2003 and is subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A disability rating greater than 10 percent for scar of the 
right wrist, post-operative repair of tendons for the period 
of time beginning September 26, 2005 is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


